ERVIN, Chief Justice
(dissenting):
Recent decisions of our Court in disciplinary cases no less gravely serious than this one have approved disciplines less than disbarment. Accordingly, I would approve the Referee’s recommendation herein because I believe it reflects a reasonable view of the discipline to be imposed when considered in relation to the community attitude and willingess of leading citizens of Sarasota County to accept as sincere Respondent’s efforts toward rehabilitation and his manifestations of good conduct. The Referee’s recommendation appeals to me more than the views of a distant Board of Governors. The Board is understandably concerned with concepts of uniformity of disciplines and the theoretic necessity for disciplines which by example promote rectitude in the Bar generally. There have been sufficient recent cases in which we approved disbarment to indicate our agreement with the Board in those respects without, however, following a course of meting disbarment in cases such as this one where contriteness, restitution, and rehabilitation of Respondent are clearly evident and have been accepted by the Referee as warranting punishment less than disbarment.